The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending in Claim Set filed 4/27/2021.
Claims 19-22 are newly added.
Applicant’s elected Group I: claims 1-7 and 13-15, and, species: styrene, in the reply filed on 10/07/2020.
Claims 8 and 10-12 of Group II and claims 9 and 16-18 of Group III are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1-7, 13-15 and 19-22 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1-7 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12 and 19 of U.S. Patent No. 10472490 (herein ‘490) in view of Lee et al (KR10-2014-0045782: reference to English Machine Translation from IP.com (attached); also listed in IDS filed 5/07/2019 Cite No. 3 in Foreign Patents) is withdrawn because a Terminal Disclaimer was filed (Approved 4/27/021.
The rejection of claims 1-4, 6, 7 and 13-15 under 35 U.S.C. 103(a) as being unpatentable over Lee et al (KR10-2014-0045782, p.1, 2014: herein reference is made to English Machine Translation from IP.com (attached); also KR10-2014-0045782 is listed in IDS filed 5/07/2019 Cite No. 3 in Foreign Patents) in view of Padmavathy et al (Enhanced bioactivity of ZnO nanoparticles-an antimicrobial study, Science and Technology of Advanced Materials, p.35004; cited IDS filed 5/07/2019) is withdrawn in favor of the New Grounds of Rejection as set forth below.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 

Claims 1-4, 6, 7, 13-15 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (KR10-2014-0045782, p.1, 2014: herein reference is made to English Machine Translation from IP.com (attached); also KR10-2014-0045782 is listed in IDS filed 5/07/2019 Cite No. 3 in Foreign Patents) in view of Padmavathy et al (Enhanced bioactivity of ZnO nanoparticles-an antimicrobial study, Science and Technology of Advanced Materials, p.35004; cited IDS filed 5/07/2019), Benhedal et al (Photocatalytic degradation of phenol and benzoic acid using zinc oxide powders prepared by the sol–gel process, Alexandria Engineering Journal, p.517, May, 2013) and Jesionowski et al (Zinc Oxide – From Synthesis to Application: A Review, Materials, p.2833, April, 2014).
Regarding claims 1-4, 6, 7, 13-15 and 19-22,
Lee teaches an antibacterial expanded polystyrene foam that provides improved process ability, physical properties, antibacterial and antimycotic properties thereby maintaining freshness of products for a long time when packing, storing, and 
Lee teaches that the antimicrobial agent is zinc oxide (p.3, second full paragraph).
Lee teaches an expanded polystyrene foam comprising 0.10 parts by weight of nano-zinc oxide having a particle size of 10 to 500 nm (i.e., 0.5 µm) to about 100 parts by weight of expanded polystyrene (p.4, Example 2), which overlaps with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Further, Lee teaches that the expanded polystyrene (EPS) resin is a foamable resin prepared by suspension polymerization and a pentane (i.e., expanding agent) (p.2, first full paragraph). Lee teaches that the present th paragraph).
Lee teaches an antibacterial expanded polystyrene foam comprising zinc oxide provides 99.9 antimicrobial activity against escherichia coli, staphylococcus aureus, pseudomonas, candida albicans and aspergillus niger, which was much higher than that of the zinc oxide-free control comparative samples (Examples 1-5, See page 6), which makes obvious instant claim 15.
Lee differs from the claims in that the documents do not teach that the zinc oxide has a peak intensity ratio (B/A) of about 0.01 to about 1, where A indicates a peak in the wavelength range of 370 nm to 390 nm and B indicates a peak in the wavelength range of 450 nm to 600 nm in photoluminescence measurement and a BET surface area of about 1 m2/g to about 10 m2/g, as measured using a BET analyzer; wherein the zinc oxide has a peak intensity ratio (B/A) of about 0.05 to about 0.5 in photoluminescence measurement.

Padmavathy teaches zinc oxide nanoparticles having the improved antimicrobial properties, wherein the ratio of PL intensity 3.23 eV at 384 nm and PL intensity 2.4 eV at 520 nm when the PL spectrum measured is 0.74, which overlaps with the claimed ratio of B/A. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Padmavathy teaches that the BET specific surface area is 68 m2/g or 115 m2/g (left column, p.4; the left column, p.6; and figure 3). Accordingly, Padmavathy fails to provide a zinc oxide having a BET surface area of 1-10 m2/g as measured by a BET analyzer.
Benhedal teaches zinc oxide (ZnO) powders prepared by a sol-gel process to provide a ZnO having a BET specific surface area of about 10 m2/g (Abstract; p.518, 2. Experimental section: Photocatalyst prepartion; Results and Discussion; p.519, right column, second paragraph). Benhedal teaches that the sol–gel process used in this work allowed producing a crystalline pure ZnO powder after a calcinations step. This calcined ZnO powder was very active for the degradation of phenol and benzoic acid under UV irradiation (p.522, 4. Conclusions). Moreover, Benhedal teaches that aromatic pollutants, in particular phenolic derivatives, constitute a group of organic pollutants that are 
Jesionowski teaches many methods of synthesizing varied forms of zinc oxide comprising an array of physical properties, wherein the methods comprise mechanochemical process, controlled participation, sol-gel method, solvothermal and hydrothermal method. Further, Jesionowski teaches possible applications of zince oxide comprise rubber, pharmaceutical, cosmetics, textile, electronic and electrotechnology (Abstract). Furthermore, Jesionowski teaches that zinc oxide with its unique physical and chemical properties, such as high chemical stability, high electrochemical coupling coefficient, broad range of radiation absorption and high photstability, is multifunctional material ( P.2833, 1. Introduction; See entire document). Moreover, Jesionowski teaches preparing zinc oxides having varied properties, i.e., a range of different BET values, obtained by specific methods having a variety of distinct applications (See Table 1, mp.2835-2839). 
1 μm to about 3 μm; wherein the zinc oxide is distributed in the aromatic vinyl resin; and, wherein the foam includes cells and wherein the zinc oxide is distributed inside the cells. These properties would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination 
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced Lee and Padmavathy, Benhedal and Jesionowski, as a whole.
Response to Arguments
Applicants argue that Lee is directed to a polystyrene foam that differs structurally from both the claimed expandable composition and the foam formed of the expandable composition. 

Applicant’s arguments have been fully considered but they are not persuasive, because Instant Claims recite the transitional term ‘comprising’ and are open-ended and do not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Applicants argue that the Lee polystyrene foam differs in other respects from the claimed composition and foam. For example, Lee does not teach zinc oxide having the recited BET surface area of about 1 m2/g to about 10 m2/g and Padmavathy cannot overcome this deficiency. This is not are not persuasive, because the teachings of Padmavathy, Benhedal and Jesionowski, as a whole, cure the deficiencies of lee, wherein it would be prima facie obvious to provide zinc oxide having Bet specific surface area in the claimed range of 1-1o m2/g (See discussion above).
Applicants are reminded that obviousness does not require absolute predictability, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).






Claims 1-4, 6, 7, 13-15 and 19-22 are rejected.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626